DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on February 09, 2022, with respect to the drawing objections and the objection to the specification have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on February 09, 2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 1-15 has been withdrawn. 
Applicant's arguments filed on February 09, 2022 have been fully considered but they are not persuasive. 
Regarding the rejections of claims 1-9 and 13-15 rejected under 35 U.S.C. 103, the Applicant’s arguments on pages 2 and 3 of the remarks have been fully considered by the examiner. However, the examiner respectfully disagreed with the Applicant’s arguments.
The Applicant argued Fig. 3b of 753 fails to teach that the first type filters (cited in the Office Action as filters 210 and 226) are both first type filters, and that the second type filter (cited in the Office Action as filter 212) and third type filter (cited in the Office Action as filter 224) have phase response that differ by 180 degrees. 753 merely generically says that the type different path pairs differ by 180 degrees, without specifying the filter types recited in Claim 1. Indeed, with reference to Fig. 4, 753 teaches that a 180 degree phase shifter, such as a transmission line with a length of 180 degrees, may be provided. Thus, 753 teaches away from the second type filter and third type filter having the phase responses that differ by 180 degrees.

It is also well known to a skilled person in the art that a phase response of a filter is based on the ratio of the x-axis represents normal frequencies and the y-axis represents phases in degrees. Since the phase difference between the second filter (212) and the third filter (224) is 180 degrees, for example, when the second filter (212) is 180 degrees and the third filter (224) is 0 degree, the phase response of the second filter differs substantially 180 degrees from the phase response of the third filter. See Figure 7C and col. 10, line 62 to col. 11, line 14 of the newly cited U.S. Patent No. 9,036,304 B1.
Therefore, claim 1, including the dependent claims 2-9 and 13-15 remain rejected under 35 U.S.C. 103 for at least the reasons stated above and in the prior Office Action.

Drawings
The drawings were received on February 09, 2022.  These drawings are acceptable by the examiner.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1, line 13, the phrase “and fourth radio frequency port” should be “and the fourth radio frequency port” in consistence with the similar phrases recited in lines 11 and 16-17 of the claim.
Claims 2-15 depend either directly or indirectly from claim 1, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the European Patent (EP 3 301 753 A1) cited in the IDS by the Applicant, hereinafter “753”.
Regarding claim 1, 753 illustrates an apparatus shown in Figure 3b used for frequency-division duplex communication, comprising:
a first radio frequency port (204);
a second radio frequency port (214) coupled to an antenna (208);
a third radio frequency port (206);
a fourth radio frequency port (228) coupled to a balancing circuit (216); and
a filtering arrangement comprising filters of a first type (filters 210 and 226), a filter of a second type (filter 212) and a filter of a third type (filter 224),

wherein the filter (212) of the second type is configured to reject signals at the first frequency band and pass signals at the second frequency band, and wherein the filter of the second type is connected between the third radio frequency port (206) and the second radio frequency port (214). Also see lines 7-13 of paragraph [0060], 
wherein the filter (224) of the third type is configured to reject signals at the first frequency band and pass signals at the second frequency band, and wherein the filter of the third type is connected between the first radio frequency port (204) and the fourth radio frequency port (228). Also see lines 1-7 of paragraph [0060].
Although 753 does not show, teach, or explicitly use the language that a phase response of the filter (212) of the second type differs substantially 180 degrees from a phase response of the filter (224) of the third type, 753 teaches that “there is a 180 degrees phase difference between the first and second pathways 209, 211 and the third and fourth pathways 220, 222, this allows the leakage of RF signals in the pathways to cancel each other out.” See lines 7-10 of paragraph [0061]. Further, all the block elements of the apparatus shown in 753’s Figure 3b are structural identical to Figure 1B of the instant application.  

Regarding claims 2 and 3 as applied to claim 1, wherein the first frequency band applies to the frequency band of the transmission signals and the second frequency band applies to the frequency band of the reception signals. See paragraph [0060].
Regarding claim 4, wherein the first frequency band comprises a transmitter frequency band and the second frequency band comprises a receiver frequency band, and the first radio frequency port is coupled to a transmitter (transmitter at port 204) and the third radio frequency port is coupled to a receiver (receiver at port 206). See paragraph [0061].
Regarding claim 5, although 753 does not explicitly show or teach that the first frequency band comprises a receiver frequency band and the second frequency band comprises a transmitter frequency band, and the first radio frequency port is coupled to a receiver and the third radio frequency port is coupled to a transmitter, which the transmitter and the receiver are in the opposite ports as recited in claim 4. It would have been obvious to a skilled person in the art that when 753’s apparatus is applied to communications between two transceivers. In other words, both ports 204 and 206 may 
Regarding claim 13, as shown in 753’s apparatus of Figure 3b, wherein the filtering arrangement (filters 210, 212, 224, and 226) is implemented using multiple chips (separated filters).
Regarding claim 14, although the apparatus shown in Figure 3b does not explicitly show or teach that the filtering arrangement is implemented on a single chip, it would have been obvious to a skilled person in the art to integrate all the filters in a single chip in order to reduce the size over a multiple chips and savings on cost and space.
Regarding claim 15, the apparatus shown in Figure 3b further comprises the antenna (208) and the balancing circuit (216), wherein the antenna is connected to the second radio frequency port (214) and the balancing circuit is connected to the fourth radio frequency port (228). Although 753 does not show, teach, or explicitly use the language that an impedance of the balancing circuit seen at the fourth radio frequency port replicates an impedance of the antenna seen at the second radio frequency port, as stated earlier in claim 1, since all the block elements of the apparatus shown in 753’s Figure are structural identical to Figure 1B of the instant application, it would have been obvious to a person having ordinary skill in the art to understand that an impedance of the balancing circuit (216) seen at the fourth radio frequency port (228) replicates an impedance of the antenna (208) seen at the second radio frequency port (214) because they are cross-connected with respect to each other in order to provide for cancelling of transmission signal contribution at a receiver input port (206) when the impedance of .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 753 in view of Din et al. (US 2016/0294436 A1) cited in the IDS by the Applicant, hereinafter “436”.
Regarding claims 6 and 7 as applied to claim 1, 753 does not explicitly show or teach that at least one filter of the filters (210, 212, 224, and 226) shown in Figure 3b comprises a surface acoustic wave filter or a bulk acoustic wave filter including tunable circuit elements, wherein the tunable circuit elements are used to provide multiple frequency bands.
436 illustrates an apparatus in Figure 4 including similar structures as shown in 753’s apparatus of Figure 3b. 436 further illustrates a SAW or BAW filter structure in Figure 5 or Figure 6 which could be used in one of the filters of the apparatus shown in Figure 4, wherein the SAW or BAW filter comprises at least a filter component 502 and a tuning capacitor 504 connected to a number of ports. See paragraph [0043].
  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by 436 to provide a well known SAW or BAW filter into one or more of 753’s filters in order to include tunable circuit elements, such as a variable capacitor or other components in order to provide optional frequency bands for the transmitter and the receiver.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 753 in view of Granger-Jones et al. (US 2013/0083703 A1), hereinafter “703”.

703 illustrates an apparatus in Figure 9 including similar structures as shown in 753’s apparatus of Figure 3b. 703 further illustrates the apparatus comprises an RF filter circuit (22D) including a group of filter elements (SAW filters 124A-124F) and two multiplexers (switches 128A and 128C or 128B and 128D) connected to each filter element, the multiplexers being configured to select one filter element at a time, and wherein each filter element is configured to support a separate frequency band (frequency band of the first RF QHTS 56 and the second RF QHTS 58). Also see paragraphs [0089] and [0090].
  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by 703 to use an RF filter circuit in each of 753’s filters to include at least a group of filter elements and two multiplexers or switches connected to each filter element in order to use the multiplexers or switches to select one filter element at a time to support a separate frequency band of transmission and reception signals for the transmitter and the receiver for transmitting and receiving data communications through the antenna.

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632